UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMIR GHUGE,
Plaintiff,
ORDER
- against -
19 Civ. 8091 (PGG)
VIRTUSA CORPORATION,
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the following schedule will apply to Defendant’s
motion to dismiss:

1. Defendant’s motion is due on January 10, 2020;

2. Plaintiff's opposition is due on January 31, 2020; and

3. Defendant’s reply, if any, is due on February 7, 2020.
It is further ORDERED that discovery is stayed pending resolution of Defendant’s motion to
dismiss,
Dated: New York, New York

December 19, 2019
SO ORDERED.

Bud 434 oh SA
Paul G. Gardephe ¥
United States District Judge

 
